Citation Nr: 0630851	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-38 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a sinus disorder, 
to include recurrent sinusitis, chronic sinus congestion, and 
sinus headaches.

4.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1980 
to May 1981.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The medical evidence of record demonstrates that 
sarcoidosis is not related to active military service.  

2.  The medical evidence of record demonstrates that 
bilateral hearing loss is not related to active military 
service.

3.  The medical evidence of record indicates that a sinus 
disorder is related to active military service.

4.  The medical evidence of record demonstrates that allergic 
rhinitis is not related to active military service.


CONCLUSIONS OF LAW

1.  Sarcoidosis was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).


3.  A sinus disorder, to include recurrent sinusitis, chronic 
sinus congestion, and sinus headaches, was incurred in active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

4.  Allergic rhinitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to 
service connection for sarcoidosis, bilateral hearing loss, 
allergic rhinitis, and a sinus disorder, to include recurrent 
sinusitis, chronic sinus congestion, and sinus headaches, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to initial 
adjudication of the veteran's claim for entitlement to 
service connection for sarcoidosis, an October 2003 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Prior to initial adjudication of 
the veteran's claim for entitlement to service connection for 
bilateral hearing loss, allergic rhinitis, and a sinus 
disorder, an August 2004 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.  Although the letters did 
not notify the veteran of effective dates or the assignment 
of disability evaluations, there is no prejudice to the 
veteran because the preponderance of the evidence is against 
service connection for sarcoidosis, bilateral hearing loss, 
and allergic rhinitis, and because service connection is 
granted for a sinus disorder and a disability evaluation and 
effective date have not yet been assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letters also essentially requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA is 
also required to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Although there is 
only a nexus opinion regarding bilateral hearing loss, no 
additional VA examinations were required in this case.  Such 
development is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  
Here, as is discussed further below, the evidence of record 
does not establish that sarcoidosis or allergic rhinitis are 
related to active military service.  Regarding a sinus 
disorder, service connection is granted herein, and in August 
2004, the veteran specifically requested that no VA 
examination be scheduled and to have his sinus disorder claim 
be rated based on the submitted medical records.

There is no other indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, sensorineural hearing loss and sarcoidosis may be 
presumed to have been incurred during service if they first 
became manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Sarcoidosis

The veteran's service medical records are negative for 
sarcoidosis.  

A May 2001 private medical record indicated that a 
computerized tomography scan chest scan impression was 
changes of "interstitial lung disease, most consistent with 
sarcoidosis, given the nodularity.  Other considerations 
included bronchiolitis obliterans with organized pneumonia or 
pseudolymphoma."  In a May 2001 private pulmonary 
consultation, it was indicated that a chest x-ray had 
revealed significant abnormalities of bilateral pulmonary 
infiltrates.  A CT scan revealed interstitial lung disease 
with areas of nodular infiltrate.  The veteran denied 
significant symptoms, but reported possible increased 
shortness of breath over the prior year, worse the last 3 to 
4 months.  Upon examination, the lungs had very mild coarse 
breath sounds, bilaterally, and no overt egophony.  The 
examiner assessed interstitial lung disease, unclear 
etiology.

A June 2001 private medical record revealed that a flexible 
fiberoptic bronchoscopy was performed.  The preoperative 
diagnosis was interstitial lung disease, as noted on chest x-
ray.  The postoperative diagnosis was normal endobronchial 
examination.  A June 2001 pulmonary function report noted 
normal initial spirometry; total lung capacity at the low 
limits of normal; decreased residual volume, consistent with 
early restrictive process; and normal diffusion capacity, 
airway resistance, and flow of volume loop.  The impression 
was early restrictive lung disease.  

A July 2001 private x-ray report indicated there was nodular 
interstitial thickening in the mid to upper lung bilaterally.  
It was noted that the finding could be seen with sarcoidosis, 
hypersensitivity pneumonitis, or other granulomatous disease.  
It was also noted that eosinophilic granuloma of the lungs 
could produce a similar appearance, but was usually seen in 
older patients in conjunction with emphysema and a long 
history of smoking.  The impression was moderate diffuse 
nodule interstitial lung disease, mainly in the upper lungs, 
suspicious of sarcoidosis.  

An October 2001 letter from a private physician, B.J., M.D., 
indicated there was a sarcoidosis diagnosis that was biopsy-
proven.  A January 2002 letter from Dr. J. again indicated 
the sarcoidosis diagnosis was biopsy-proven.

In a December 2003 statement, the veteran indicated that he 
served on a Navy aircraft carrier.  The veteran stated that 
his duties included air traffic control, preparation of 
status reports and flight plans, shipboard damage control 
team, cleaning the filtering system of the system that 
controlled the environment for the aircraft carrier 
computers, cleaning the outside radar dishes, running the 3M 
maintenance program, and being acting PO for the division's 
laundry.  

In an April 2004 letter, Dr. J. indicated there was a 
sarcoidosis diagnosis based on a lung biopsy.  The physician 
noted that the veteran had been essentially asymptomatic 
during the illness, that sarcoidosis had been found during a 
routine chest x-ray, and that it was therefore nearly 
impossible to determine when the symptoms began.  The 
examiner noted that the etiology of sarcoidosis was unknown, 
and thus it was impossible to state the exact etiology of the 
illness.  The physician reviewed the veteran's service 
medical records.  The physician could not state that the 
veteran's sarcoidosis occurred during service, but could not 
say that it did not.  The physician opined that it was just 
as possible as not that the sarcoidosis could have been 
contracted during service.  

In August 2004, the veteran submitted an article regarding 
sarcoidosis among enlisted Navy men, from 1965 to 1993.  The 
article stated that "[n]o association was identified between 
increased risk for sarcoidosis and ever having served on a 
ship; however a statistically significant association was 
identified between increased risk for sarcoidosis and ever 
having served on [U.S. Navy] aircraft carriers."  

A February 2005 VA medical record indicated the veteran 
reported a history of sarcoidosis.  Upon examination, the 
lungs were clear to auscultation, and there were no wheezes, 
ronchi, or rales.  The primary diagnosis was sarcoidosis.

The Board finds that the medical evidence of record does not 
support service connection for sarcoidosis.  There is a 
diagnosis of a current disability.  Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  The veteran's sarcoidosis did not, 
however, manifest within one year of service discharge.  
38 C.F.R. § 3.309.  Furthermore, service medical records were 
negative for sarcoidosis or lung issues or complaints.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of inservice incurrence or aggravation of a disease or 
injury).  In addition, sarcoidosis was not diagnosed until at 
least 2001, almost 20 years after service discharge.  Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  

Importantly, the medical evidence of record does not show 
that the veteran's sarcoidosis is related to active military 
service.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed inservice disease and the current disability).  A 
private physician stated that it was impossible to determine 
the exact etiology of the veteran's sarcoidosis.  The 
physician instead opined that it was just as possible as not 
that the veteran could have contracted sarcoidosis during 
service.  This opinion is too speculative or inconclusive in 
nature to support a claim for service connection.  See Perman 
v. Brown, 5 Vet. App. 237, 241 (1993) (finding that an 
opinion that did not provide a "yes" or "no" opinion 
constituted non-evidence in support of service connection); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (finding that a 
medical opinion that stated "may" also implied "may not" 
and was therefore speculative); see also Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) (medical evidence which merely 
indicates that the alleged disorder "may or may not" exist or 
"may or may not" be related, is too speculative to establish 
the presence of the claimed disorder or any such 
relationship).

Although the veteran relies on an article to link his 
sarcoidosis diagnosis to his service on an aircraft carrier, 
the study only generally relates an increased risk of 
sarcoidosis to such service.  The study does not specifically 
show causality between serving on an aircraft carrier to 
sarcoidosis or otherwise relate the veteran's sarcoidosis to 
his service.  Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
(finding that generic medical literature which does not apply 
medical principles regarding causation or etiology to the 
facts of an individual case does not provide competent 
evidence to establish a nexus between current disability and 
military service).  Moreover, the private physician did not 
rely on the article for the opinion that the veteran's 
sarcoidosis could have been caused by serving on an aircraft 
carrier.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998) 
(holding that a medical article or treatise can provide 
support for a claim, but must be combined with an opinion of 
a medical professional and be reflective of the specific 
facts of a case as opposed to a discussion of generic 
relationships).  Accordingly, service connection for 
sarcoidosis is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Bilateral hearing loss

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is forty decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are twenty-
six decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

On service entrance audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
0
LEFT
5
5
0
5
5

On an inservice audiological evaluation in February 1981, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
15
LEFT
10
5
10
10
5

A June 2004 private audiological evaluation was conducted.  
Pure tone thresholds, in decibels, were charted on a graph, 
but were not numerically reported.  Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (holding that the Board may not 
interpret graphical representations of audiometric data).  
Speech audiometry revealed speech recognition ability using 
the Maryland CNC test of 92 percent, bilaterally.  The 
examiner opined that due to the veteran's history of exposure 
to aircraft noise serving on an aircraft carrier, it was 
quite likely that this was the beginning of hearing loss.  
The examiner noted that the type and degree of hearing level 
was consistent with noise-induced hearing loss.  

In October 2004, a VA opinion was obtained upon a review of 
the claims file and the private audiological examination.  
The examiner noted that upon service entrance and just prior 
to service discharge, the veteran's hearing was within normal 
limits.  The examiner noted the private examiner did not have 
this information available to him.  The examiner opined that 
it was not likely that the veteran's current hearing loss was 
due to inservice noise exposure. 

The Board finds that the medical evidence of record does not 
support service connection for bilateral hearing loss.  There 
is hearing loss for VA purposes because the private 
audiological examination found speech recognition ability of 
92 percent.  See 38 C.F.R. § 3.385.  But the veteran's 
hearing loss did not manifest within one year of service 
discharge.  38 C.F.R. § 3.309.  In addition, the medical 
evidence of record does not relate the veteran's hearing loss 
to active military service.  The private examiner's opinion 
that it was quite likely that the veteran's hearing loss was 
related to noise exposure during service does not state 
whether it was more or less likely than not that the hearing 
loss was related to service.  See also Perman, 5 Vet. App. at 
241; Obert, 5 Vet. App. at 33.  Furthermore, the examiner did 
not indicate that he reviewed the claims file.  Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (holding that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  In contrast, the VA 
examiner's opinion that hearing loss was not related to 
service was based upon a complete review of the claims file, 
and the Board accords it more probative weight.  Prejean, 13 
Vet. App. at 448-9.  Accordingly, service connection for 
bilateral hearing loss is not warranted.  

In his June 2005 and September 2005 substantive appeals, the 
veteran asserts that the claims file was reviewed by the 
private audiologist, and that therefore, VA erred by 
according more weight to the VA examiner's opinion.  The 
Board notes that the face of the private examination does not 
reveal that the examiner had access to the claims file.

The veteran also asserts that the VA opinion regarding 
hearing loss was improperly obtained under 38 C.F.R. § 3.328, 
for independent medical opinions, because it was not 
warranted by the medical complexity or controversy of the 
claim and was not completed by a non-VA medical expert.  See 
38 C.F.R. § 3.328 (2005).  The Board notes there is no 
evidence that the RO intended to obtain an independent 
medical opinion, rather than a regular VA examination or 
opinion.  Although VA may rate a claim solely on a private 
examination report or statement of a private examiner, VA is 
not prohibited from obtaining an additional opinion.  See 
38 C.F.R. § 3.326(b), (c) (2005).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.

Sinus disorder

In a service entrance report of medical history, a history of 
sinusitis and sinus headaches were noted.  However, the 
service entrance examination was negative for any sinus 
abnormalities.  In a February 1981 report of medical history, 
the veteran noted sinusitis.  A February 1981 examination 
indicated that the veteran had occasional sinus congestion, 
treated with Sudafed.  The examiner noted "rule out chronic 
sinusitis."  In a statement added to the front of the 
examination report after February 1981, it was noted that the 
veteran had a chronic history of sinusitis requiring 
medication for relief and that the veteran regularly took 
Sudafed when symptomatic, 3 to 4 times per week.  It was 
noted that the diagnosis had been confirmed by radiology.  In 
additional statements added to the back of the examination 
report after February 1981, it was noted that chronic 
sinusitis had been ruled out by a normal x-ray and that the 
veteran had a history of sinusitis that required Sudafed 3 to 
4 times per week on average.  The veteran was found not 
qualified for an airman recruit due to sinusitis.  A May 1981 
progress note indicated the veteran presented for a refill of 
Sudafed with complaints of a stuffy nose. 

In July 2004, T.Z., M.D., wrote a letter opining that after 
reviewing the service medical records and the veteran's 
private medical records, the current sinus conditions were 
the same conditions that the veteran experienced while on 
active military duty.  The physician noted that the veteran 
had sinusitis, sinus headaches, and allergic rhinitis during 
service.  The physician stated that the veteran had sinus 
headaches 4 to 5 times per week, slept upright and took steam 
baths to promote drainage, and was on various medications.  
In December 2004, Dr. .Z. wrote an identical letter, but 
opined that it was more likely than not that the veteran's 
conditions were aggravated by military service.

A February 2005 VA medical record indicated the veteran 
reported a history of chronic sinus problems.  The veteran 
noted drainage of the nose, but no bleeding.  Upon 
examination, there were clear nostrils, and no septal 
deviation.  The diagnoses included allergic rhinitis and 
history of chronic sinusitis.  

In June 2005, the RO sent a letter to Dr. Z. informing the 
physician that the letters were not sufficient examination 
reports for VA purposes.  The RO stated that examination 
reports require a medical and industrial history, subjective 
complaints, objective findings, and a diagnosis of all 
conditions.  The RO also requested additional information 
regarding the physician's aggravation opinion:  the severity 
and frequency of sinusitis, noting periods of incapacitation 
and prolonged use of antibiotics; whether nasal polyps were 
present, and if there was obstruction of one or both 
nostrils; the percentage of obstruction; descriptions of 
tenderness, purulent discharge, or crusting; and a complete 
reasons and bases for the opinion.  The RO included an 
examination worksheet and requested a response in 60 days.  

In a June 2005 lay statement, the veteran's wife indicated 
that she had known the veteran since a few months after 
service discharge.  The veteran's wife stated that he had 
always had sinus headaches 2 to 3 times per week, constant 
and severe, over a period of time lasting up to several 
weeks.  She indicated that he had treated himself with over 
the counter medication until about 10 to 15 years ago when he 
began using stronger prescription medication.  The veteran's 
wife reported that he took two prescription medications for 
the headaches and still experienced 2 to 3 sinus headaches 
per week, lasting up to 24 hours.  

The RO denied service connection for a sinus disorder, 
finding that such a disorder preexisted service and was not 
aggravated by service.  In that regard, every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2005).  To rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  38 C.F.R. § 3.304(b); 
VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Cotant v. 
Principi, 17 Vet. App. 116 (2003).

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  
If this burden is met, then the veteran 
is not entitled to service-connected 
benefits.  However, if the government 
fails to rebut the presumption of 
soundness under section 1111, the 
veteran's claim is one for service 
connection.  This means that no deduction 
for the degree of disability existing at 
the time of entrance will be made if a 
rating is awarded.

Wagner, 370 F.3d at 1096.  Clear and unmistakable evidence is 
a more formidable evidentiary burden than the preponderance 
of the evidence standard, requiring that the no aggravation 
result be undebatable.  See Vanerson v. West, 12 Vet. App. 
254, 258 (1999); Cotant, 17 Vet. App. at 131.  

In this case, although the veteran noted sinusitis and sinus 
headaches on his service entrance report of medical history, 
the service entrance examination was negative for any sinus 
disorder.  A history provided by the veteran of the pre-
service existence of conditions recorded at the time of the 
entrance examination does not, in itself, constitute a 
notation of a preexisting condition, and lay statements by a 
veteran concerning a preexisting condition, alone, are not 
sufficient to rebut the presumption of soundness.  See Gahman 
v. West, 13 Vet. App. 148, 150 (1999) (holding that a 
recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995) (holding that supporting medical evidence is needed to 
establish the presence of a preexisting condition).

The Board thus finds that clear and unmistakable evidence 
does not support a finding that a sinus disorder preexisted 
service.  As such, the presumption of soundness is not 
rebutted, and the claim is one for service connection.  See 
38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1094-96 (indicating 
that where the presumption of soundness cannot be rebutted, 
claims for service connection based on aggravation are 
converted into claims for service connection based on service 
incurrence).

The Board finds that the evidence of record supports service 
connection for a sinus disability.  Private and VA medical 
records demonstrate diagnoses of a sinus disability, to 
include chronic sinus congestion, sinusitis, and sinus 
headaches.  Degmetich, 104 F.3d at 1333.  Service medical 
records show that sinus congestion was noted in service and 
that sinusitis was diagnosed shortly before service 
discharge.  Hickson, 12 Vet. App. at 253.  In addition, a 
private examiner, upon a review of the claims file and 
private medical records, opined that the current sinus 
disorders were the same sinus disorders the veteran had 
during service.  Hickson, 12 Vet. App. at 253; see also 
Prejean, 13 Vet. App. at 448-9.  Accordingly, service 
connection for a sinus disorder, to include sinusitis, 
chronic sinus congestion, and sinus headaches, is granted.

To the extent that the veteran is claiming service connection 
separately for each symptom, i.e., recurrent sinusitis, 
chronic sinus congestion, and sinus headaches, the Board 
notes that such separate evaluations would constitute 
pyramiding.  The evaluation of the same disability or the 
same manifestations of a disability under various diagnoses 
is pyramiding and is prohibited.  38 C.F.R. § 4.14 (2005). 

In sum, the objective medical evidence of record indicates 
that the veteran has a currently diagnosed sinus disability, 
there is evidence of an inservice sinus disorder, and the 
current disability is related to active service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Accordingly, service connection 
for a sinus disorder is granted.  

Allergic rhinitis

The veteran's service medical records are negative for 
allergic rhinitis.  

In a July 2004 letter, Dr. Z. opined that upon a review of 
the service medical records, the veteran's current allergic 
rhinitis was the same condition he had in service. 

A February 2005 VA medical record diagnosed allergic 
rhinitis.

The Board finds that the evidence of record does not support 
service connection for allergic rhinitis.  There is a current 
diagnosis of allergic rhinitis.  Degmetich, 104 F.3d at 1333.  
But the service medical records are negative for allergic 
rhinitis.  Hickson, 12 Vet. App. at 253.  Allergic rhinitis 
was not diagnosed until July 2004, over 20 years post service 
discharge.  Mense, 1 Vet. App. at 356.  The medical evidence 
of record also does not relate allergic rhinitis to active 
service.  Hickson, 12 Vet. App. at 253.  Although a private 
examiner opined that the veteran's current allergic rhinitis 
was the same as the inservice allergic rhinitis, the Board 
does not accord this opinion substantial weight because there 
was no inservice allergic rhinitis.  Madden v. Brown, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must 
assess the credibility and probative value of the medical 
evidence in the record).  Accordingly, service connection for 
allergic rhinitis is not warranted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not for application.  Gilbert, 1 Vet. 
App. 49.



ORDER

Service connection for sarcoidosis is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a sinus disorder, to include recurrent 
sinusitis, chronic sinus congestion, and sinus headaches is 
granted.

Service connection for allergic rhinitis is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


